Citation Nr: 1404575	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-26 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for genitourinary symptoms, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Nancy Mogab, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2012, the Veteran and his spouse testified at a video-conference hearing conducted before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

In December 2012, the Board remanded the issue of entitlement to a separate rating for the genitourinary symptoms of a service-connected lumbar spine disability and entitlement to a total disability rating based on individual unemployability (TDIU).  The claim for a TDIU was granted in September 2013 and is no longer before the Board.  Concerning the remaining claim for a separate rating for the genitourinary symptoms, including as secondary to the service-connected low back disability, all requested development has been completed and the claim is once again before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran, without good cause failed to appear for an October 2013 VA examination to determine the etiology and severity of his claimed genitourinary symptoms.

2.  The preponderance of the evidence does not show that the Veteran has genitourinary impairment due to his service-connected low back disability.  

CONCLUSION OF LAW

The criteria for a separate disability rating for genitourinary symptoms have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.655, 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Here, the Veteran's claim arises from an appeal of the initial grant of service connection for a low back disability.  Because the claim was for service connection and service connection was granted, the purpose of the notice requirements for the claim was accomplished.  The immediate downstream issue involving the initial rating or additional manifestations does not require further VCAA notice.  In any event, the Veteran was provided a supplemental statement of the case that informed him of the criteria for obtaining a separate disability rating consistent with the procedural protections afforded in the appellate process.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, hearing testimony, and Social Security Administration (SSA) records.  Additionally, the prior December 2012 remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining current VA treatment records, and scheduling the Veteran for a VA examination to determine the etiology and severity of the Veteran's reported genitourinary symptoms.  The Veteran was scheduled for this examination in October 2013 but he failed to report.  To date, the Veteran has not provided good cause for his failure to appear at the requested examination.  As such, VA is legally precluded from scheduling him for a new examination in support of his claim and the claim shall be decided on the basis of the existing record.  38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565, 569 (2008).  

Therefore, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran also testified at a hearing before a before the Board, which was chaired by the undersigned Veterans Law Judge.  With regard to the Veteran's Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge did not note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's claim.  The Veterans Law Judge asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  While the Veterans Law Judge did not specifically seek to identify any pertinent evidence not currently associated with the claims, this was not necessary, as the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the above reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance to the Veteran with the development of evidence is required. 

II.  Merits of the Claim

The Board has reviewed all the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the issue being decided herein arose from the claim for entitlement to a higher initial rating for the Veteran's service-connected low back disability.  By way of history, the RO granted service connection for a low back disability in July 2009, effective from January 27, 2009, and assigned an initial rating of 20 percent.  In December 2012, the Board increased the Veteran's rating to 40 percent.  This service-connected disability is currently evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) of the General Rating Formula indicates that any associated objective neurological abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

During his November 2012 hearing, the Veteran testified that he suffers from bowel and bladder impairment.  Specifically, he stated he cannot stop urinating and it is a constant drip.  Therefore, he argues he is entitled to a separate rating pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Thus, the initial question presented is whether the Veteran's neurological symptoms of bowel and bladder problems are the result of the Veteran's service-connected low back disability.  In this regard, the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  38 C.F.R. § 4.14 (2013).  

The evidence of record is completely silent regarding any complaints of or treatment for bowel or bladder problems until August 2012.  In this regard, an August 2012 VA treatment record note the Veteran stated he lost all bladder control.  This assertion was repeated in October 2012.  In May 2013, he also stated that he has had several episodes of urinary incontinence that occur unexpectedly when he moves in certain positions.   

In connection with his initial claim for service connection for a back disability, and the subsequent claim for an increased rating, the Veteran underwent three VA examinations dated in February 2009, October 2009 and December 2011.  However, there were objective neurological manifestations of bowel or bladder issues noted during these three examinations.  In fact, the Veteran himself failed to mention that he suffered from urinary incontinence or any related symptomatolgy.  

Nevertheless, in the December 2012 Board remand, it was determined that a VA examination specifically regarding the issue the etiology and severity of his claimed bowel and bladder issues be conducted.  The Veteran was scheduled for this requested examination in October 2013 but, as noted, he failed to appear.  Therefore, there is simply no objective indication in the claims file that the Veteran suffers from neurological manifestations, such as bowel or bladder symptoms that are related to his low back disability.  

The Board has considered the Veteran's assertions that he suffers from genitourinary symptoms due to his low back disability.  However, as a layperson, the Veteran is not competent to give a medical opinion or a diagnosis regarding these neurological manifestations as such is a complex medical question.  In this regard, he is competent to testify to symptomatology, such as incidents of loss of bladder control or incontinence, as these symptoms are observable to a layperson.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, the Board finds that the question of whether the Veteran suffers from objective neurological manifestations pertaining to the bowel or bladder that is related to his service-connected low back disability is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Based on the evidence of record, the Board finds that a separate disability rating for genitourinary symptoms due to his service-connected low back disability is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for genitourinary symptoms is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


